DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17, 19-24, 28, 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
There is no sufficient support in the instant specification, as originally filed, for the limitation in the instant claim 35,  “the filtrate is saturated at an elevated temperature by adding one or more potassium fluoride (KF) or potassium bifluoride (KHF2) to reduce the solubility of potassium hexafluoromanganate followed by cooling the filtrate.  The claimed “saturated at an elevated temperature… followed by cooling” is option “b” as stated below, and in this option, there is no adding of KF or potassium bifluoride.  There is no specifically disclosure that the step of adding one more of KF and KHF2 is added at an elevated temperature. Furthermore, paragraphs [0038] and [0053] do not disclose the addition of potassium bifluoride. 
In the instant specification, it is disclosed that the recrystallization can be accomplished in a variety of manners (note paragraph [0038]):
	a. by adding a large excess of potassium fluoride in hydrofluoric acid to the potassium hexafluoromanganate solution to decrease the solubility of the potassium hexafluoromanganate;
	b. by saturating the potassium hexafluoromanganate in a solution at an elevated temperature and then rapidly cooling the solution to decrease the solubility of the potassium hexafluoromanganate (relative to the impurities);
	c. by adding an antisolvent such as carboxylic acids, alcohols or ketones to the saturated solution to decrease the solubility of the potassium hexafluoromanganate;
	d. by adding a high concentration of hydrofluoric acid (e.g. 70%) to the potassium hexafluoromanganate solution and the solubility of the potassium hexafluoromanganate in this solution may be decreased by adding water and/or an antisolvent to the solution.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15, 17, 21-22, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (2015/0166887) in view of Green (2004/0005255) or Zhou et al (2015/0076406).

Murphy ‘887 discloses a process for the purification of K2MnF6 comprising the steps:
preparing a saturated or nearly saturated solution of K2MnF6 in HF (this step is considered as the claimed “obtaining a first solution” step as required in the instant claim 14);
vacuum filtering the product (which is considered as the claimed “filtering” step);
preparing a treatment solution by dissolving KF or KHF2 in HF;
adding the treatment solution to the K2MnF6 solution with stirring to form a precipitate (this step is considered as the claimed “separating” step) (note Examples 2-3).
Murphy discloses that instead of adding the treatment solution such as KF or KHF2 in HF as disclosed in Examples 2-3, the precipitation may be effected by other methods, such as by decreasing the temperature of the solution, and adding an antisolvent such as acetic acid or acetone (note paragraph [0023]).  
For the instant claims 31-34, when “cooling” (i.e. decreasing the temperature of the solution) is used for the precipitation step, it would have been obvious to one skilled in the art to use an appropriate means and to select an appropriate temperature for the cooling or evaporating the filtrate in order to crystallize the K2MnF6.

For the amount of calcium in the K2MnF6 product, Murphy ‘887 fairly teaches the need to purify the K2MnF6 product before using to prepare phosphor.  The impurities that have solubility in hydrofluoric acid that differs significantly from the activator ion are removed (note paragraph [0023] and Examples 2-3).  Thus, it would have been obvious to one of ordinary skill in the art to remove as much of the impurities, such as calcium, from the K2MnF6 product as possible so that it could be used to produce phosphor.  
For the instant claim 15, Murphy ‘887 discloses that the filtering is a vacuum filtering to obtain a filtrate.
For the instant claim 21, Murphy ‘887 discloses dissolving K2MnF6 in HF as stated above.
 For the instant claim 22, the K2MnF6 used in Examples 2-3 was prepared from KMnO4, KF, H2O2, and aqueous HF (note Example 1).
For the instant claim 28, Murphy ‘887 discloses that the treatment is prepared by dissolving 10 g KHF2 in 10 ml of 48% HF (note Example 3).  The 48% HF as disclosed in Murphy ‘887 is an aqueous (containing water) solution with 48% HF; thus, water, as part of the 48% HF solution, is considered as being added to the filtrate. 

The difference not yet discussed is Murphy ‘887 does not disclose other methods for precipitating the product from the filtrate such as saturating the filtrate at an elevated temperature.
Green ‘255 disclosed that recognized methods of generating supersaturation in industrial crystallization and precipitation processes include cooling, solvent evaporation, in situ chemical reaction, antisolvent addition, and “salting-out” (the addition of another salt with a common ion) (note paragraph [0035]).
Alternatively, Zhou ‘406 discloses that re-crystallization can be carried out by evaporation (note paragraph [0087]); by solvent crash using acetone, methanol or ethanol (note paragraph [0088]), which is considered the same as the claimed method of adding an antisolvent; or by cooling by using an ice bath (note paragraph [0089]).
For the instant claims 17 and 35, it would have been obvious to one skilled in the art to use a combination of the above stated methods in order to crystallize the K2MnF6.  
It would have been obvious to one of ordinary skill in the art to use a combination of methods, such as evaporation, cooling and “salting-out” of the filtrate (by adding the KF or of KHF2), as suggested by Green ‘255 or Zhou ‘406 to crystallize or precipitate the K2MnF6 in the process of Murphy ‘887 for purifying K2MnF6 because these methods are known and conventional in the art for crystallization and precipitation processes.
Since the process of the combined teaching of the applied references would be essentially the same as the claimed process, it would be as capable as the claimed process for purifying the K2MnF6 product so that the product would contain no more than forty ppm of calcium.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy ‘887 in view of Green or Zhou as applied to claim 14 above, and further in view of Cox et al (“Complex Fluorides. Part II: Studies on Fluoroferrates and on Hydrogen Bonding in Complex Fluorides”, J. Chem. Soc. 1954, pp. 1798-1803) or Mazej et al (“Novel Syntheses of Some Binary Fluorides: The role of Anhydrous Hydrogen Fluoride”, Acta Chim. Slov. 1999, 46(2), pp. 229-238).
The difference not yet discussed is Murphy ‘887 only discloses the Bode method for making the K2MnF6.  Murphy ‘997 does not discloses other methods of producing K2MnF6.
Cox et al disclose that K2MnF6 can be produced by an electrolysis process (note abstract and first paragraph on page 1800).
Alternatively, Mazej et al discloses that K2MnF6 was prepared from a mixture of KF and MnF2 which was loaded in in a PFA reaction vessel in a dry box.  After evacuation of the reaction vessel on a vacuum line, anhydrous HF (aHF) and KrF2 were condensed onto a mixture at 77 K.  After warming to the room temperature, the reaction was completed and clear orange solution was obtained.  After the removal of aHF and gaseous decomposition products Kr and F2, a yellow solid K2MnF6 was obtained (note page 231, lines 5-12 of the second paragraph).  This fairly discloses that the reaction was carried out in the presence of F2, which is the decomposition product of KrF2.
It would have been obvious to one of ordinary skill in the art to use the process of Murphy ‘887 to purify any K2MnF6 product, such as the K2MnF6 produced by the process of Cox et al or Mazej et al, because Murphy ‘887 teaches the need to purify the K2MnF6 so that it would be used to produce a phosphor.

Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive.
For the 112 rejection:
Applicants argue that support for claim 35 can be found in the originally filed claim 18.
In the original claim 18, “one or more of potassium fluoride (KF) or potassium bifluoride (KHF2) in hydrofluoric acid” is added to the filtrate, not “potassium fluoride (KF) or potassium bifluoride (KHF2)” (i.e. the potassium bifluoride is not in hydrofluoric acid).  The original claim 18 further requires vacuum filtering the filtrate while claim 35 does not include this step.  The original claim 18 does not disclose that the step of adding the KF or KHF2 is at an elevated temperature as now required in the Applicants’ claim 14.
Applicants further argue that paragraphs [0041] and [0053] describe performing method 200 for purifying potassium hexafluoromanganate at an elevated temperature and subsequently cooling the filtrate after saturating the filtrate at the elevated temperature.
In paragraph [0041], there is no mention of the “elevated temperature”.  In paragraph [0053], the elevated temperature is for the step of mixing the potassium hexafluoromanganate in the hydrofluoric acid (box 202 of Figure 2).  This step is before the step of removing insoluble compounds (i.e. impurities) (box 204 of Figure 2), which is the same as the “filtering” step of Applicants’ claim 14.  Thus, the elevated temperature as disclosed in paragraph [0053] is not for the “separating” step of Applicants’ claim 14.  There is no disclosure regarding the temperature for the steps as shown in boxes 204, 206, 208 and 210 in Figure 2.  In paragraph [0053], it is disclosed that “in addition to or instead of adding the potassium containing solution to the potassium hexafluoromanganate solution, the potassium hexafluoromanganate solution can be cooled”; however, there is no disclosure whether or not the “cooling” step is carried before, during or after the step of adding the potassium containing solution nor the temperature for the adding step.
Applicants argue that paragraphs [0044]-[0046] describe, at step 206, obtaining a potassium containing solution that may be a solution of potassium fluoride (KF) in hydrofluoric acid, such as potassium bifluoride (KHF2), and at step 208, mixing potassium bifluoride solution into the solution of potassium hexafluoromanganate to decrease the solubility of potassium hexafluoromanganate in the solution.
In paragraphs [0044]-[0046], potassium bifluoride is specifically disclosed, not potassium fluoride and there paragraphs do not disclose any temperature.
Applicants argue that paragraph [0038] describes the combination of multiple methods, where on method is “adding a large excess of potassium fluoride in hydrofluoric acid (HF) to potassium hexafluoromanganate solution to decrease the solubility of the potassium hexafluoromanganate,” and another method is “saturating the potassium hexafluoromanganate in solution at an elevated temperature and then rapidly cooling the solution to decrease the solubility of the potassium hexafluoromanganate (relative to the impurities).”
In paragraph [0038], “large excess of potassium fluoride (KF) in hydrofluoric acid (HF)” is disclosed, not “one or more of potassium fluoride (KF) or potassium bifluoride (KHF2)”.  Even though paragraph [0038] discloses that “a combination of two or more of these recrystallization methods may be used”, it does not clearly disclose that a combination of two or more of these methods could be carried out simultaneously, i.e. the method of adding “large excess of potassium fluoride in hydrofluoric acid” is carried out while “saturating the potassium hexafluoromanganate in solution at an elevated temperature” before “rapidly cooling the solution”.



For the 103 rejection:
Applicants argue that the art is not seen to disclose or to suggest separating the potassium hexafluoromanganate from one or more impurity by crystallizing the filtrate.  Separating the potassium hexafluoromanganate from the one or more impurities comprises saturating the filtrate at an elevated temperature, as required in Applicants’ claim 14.
As stated in the above rejection, in the process of Murphy ‘887, a saturated solution of potassium hexafluoromanganate was filtered to remove insoluble materials, and the potassium hexafluoromanganate is precipitated, which is considered the same as claimed “crystallizing”.  The precipitation in Murphy may be effected by adding an antisolvent, such as acetic acid (note paragraph [0023]).  These steps would separate the potassium hexafluoromanganate from one or more impurity as required in Applicants’ claims.  Green or Zhou is also applied as stated above to suggest the “evaporation” step (which would be an elevated temperature) that could be used in combination with other crystallization steps as disclosed in Murphy ‘887.   Since the process of the combined teaching would have the same positive process steps as required in Applicants’ claim 14, it would be capable of producing a product with low calcium level.  When the examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicants to prove that the subject matter shown in the prior art does not possess the characteristics relied upon. In re Fitzgerald et al. 205 USPQ 594.  
Applicants argue that Murphy does not disclose or teach a method of purifying K2MnF6 to an impurity level of 40 ppm or less of calcium because Table 1 of Murphy shows a calcium impurity of 260 ppm.
The impurities shown in Table 1 is for the K2MnF6 does not have any unit; therefore, it is not clear if the values are ppm as argued by Applicants.  They can be ppb or other units.  Furthermore, the values of impurities as shown in Table 1 is for the K2MnF6 that has been purified by the process of Example 2; however, instead of such process, Murphy ‘887 discloses that the purification step can be carried out by other method, such as by decreasing the temperature of the solution or by adding an antisolvent.  Combinations of these methods may also be used (note paragraph [0023]).  The methods that are specifically disclosed in Murphy ‘887, i.e. decreasing the temperature of the solution and adding an antisolvent in the process of Murphy ‘887, are the same as the claimed “cooling the filtrate” and “adding an antisolvent”; thus, they would be as capable as the claimed methods for reducing the Ca impurities to the claimed range.  It should be noted the teaching of Murphy ‘887 should not be limited to just the examples.  Murphy ‘887 clearly discloses the desire to remove impurities from the K2MnF6 and it would have been obvious to one skilled in the art to remove the impurities as much as possible by using the disclosed methods.  There is no evidence on record to show that the step of saturating the filtrate at an elevated temperature, as required in the independent claim 14, without a cooling step, would provide the “unexpected result” of producing the claimed potassium hexafluoromanganate that has no more than forty parts per million of calcium.
Applicants argue that Murphy does not disclose the limitation “wherein separating the potassium hexafluoromanganate from one or more impurities comprises saturating the filtrate at an elevated temperature,” as claimed.
Green or Zhou is now applied to suggest the “elevated temperature” for the independent claim 14.

For claim 17, Applicants argue that the secondary references, Green and Zhou, do not disclose using both methods, i.e. saturating the filtrate at an elevated temperature and subsequently cooling the filtrate.
Murphy ‘887 fairly discloses that combination of the methods can be used for precipitating the manganese hexafluoromanganate (note paragraph [0023]).  Green ‘255 further discloses that a mixing or evaporation zone could supersaturate the solution at the entry of the growth zone, or reactants or antisolvents can be mixed in at several locations along the length of the growth zone to moderate local maxima in supersaturation (note paragraph [0035], this teaching would motivate one skilled in the art to use a combination of methods in order effectively generating supersaturation in crystallization and precipitation processes.  When the solvent is evaporated, the concentration of the solute would increase and this is considered as “saturating” the solution.
The rejections of the remaining dependent claims are maintained for the same reasons as stated above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        March 8, 2022